Citation Nr: 0921167	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from December 1950 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's 
claims.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from bilateral hearing 
loss that is the result of a disease or injury in service.

2.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from tinnitus that is 
the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to and following the initial 
adjudication of the appellant's claims, letters dated in 
January 2006 and October 2007 fully satisfied the duty to 
notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  

Notice letters dated in March 2006 and October 2007 informed 
the appellant of how VA determines the appropriate disability 
ratings or effective dates to be assigned when claims are 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  In July 2007, VA received 
notice from the Social Security Administration (SSA) that any 
records associated with the appellant had been destroyed.  
See SSA response letter, July 18, 2007.  In November 2007, 
the appellant submitted a statement indicating that he had no 
new evidence to submit in support of his claims.  However, he 
noted that he had received treatment at the VA Medical Center 
(VAMC) in Bloomington, Indiana on July 31, 2007.  See 
appellant's statement, November 15, 2007.  VA subsequently 
reviewed the appellant's VAMC treatment records in December 
2007 and noted that the additional records (since the July 
2006 VA examination report) were not relevant to the 
appellant's claims.  See VA memorandum to file, December 31, 
2007.  The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  Thus, without its own review of those 
records, the Board may be presume that the RO's assessment 
was accurate.  Indeed, the appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The appellant was afforded a VA audiological 
examination in July 2006 to obtain an opinion as to whether 
his bilateral hearing loss and tinnitus could be directly 
attributed to service.  Further examination or opinion is not 
needed on the claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the appellant's military service.  
This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant contends in essence that he currently suffers 
from bilateral hearing loss and tinnitus as a result of 
acoustic trauma during his time in active duty service.  
Specifically, the appellant states that in his capacity as an 
inspector on the flight line, he suffered significant noise 
exposure.  He further alleges that he was almost hit on the 
runway on one occasion by a F89 Night Fighter and following 
this encounter, he could not hear for several days.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss become manifest to a degree of 10 percent or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2008).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Review of the evidence of record establishes that the 
appellant has been diagnosed with bilateral hearing loss and 
tinnitus.  See VA audiological examination report, July 8, 
2006.  As such, element (1) of Hickson [current disability] 
has been satisfied and the Board now turns to the question of 
in-service incurrence.

Review of the appellant's service treatment records reveals 
that the appellant did suffer from ear problems during his 
time in service.  Upon entry into service, the appellant's 
ears were found to be normal and his hearing was noted as 
15/15 bilaterally on the whispered voice test.  See Standard 
Form (SF) 88; service enlistment examination report; December 
28, 1950.  Service treatment records indicate that the 
appellant complained of right ear and jaw pain in August 
1954.  It was noted that his eardrums were scarred.  See 
service treatment record, August 2, 1954.  He was 
subsequently treated with penicillin and was ultimately 
diagnosed with acute bilateral external otitis, with weeping 
and swollen ear canals.  See service treatment records, 
August 4 - 5, 1954.  The appellant was hospitalized for 
otitis on August 10, 1954.  On August 12, 1954, it was noted 
that the appellant's right ear had discharge, but that the 
left ear was fairly clear with only occasional pain.  See 
service treatment records, August 10 - 12, 1954.  On August 
23, 1954, the appellant's bilateral ear condition was 
considered "improved".  Upon discharge from service in 
November 1954, the appellant's audiometric findings were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
20 (30)
5 (15)
n/a
15 (20)
LEFT
15 (30)
10 (20)
5 (15)
n/a
5 (10)

See SF 88; service separation examination report; November 
10, 1954.  (Note: Prior to November 1967, audiometric test 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures not in 
parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)

The examiner did not indicate any ongoing hearing problems at 
the time of the appellant's discharge examination, though 
scars on both eardrums were noted and the above referenced 
audiometric test results were recorded.  Id.  In that regard, 
while a shift in hearing acuity was demonstrated, the Board 
notes that for VA purposes, the appellant's audiometric 
discharge values did not indicate that he suffered from 
hearing loss.  See 38 C.F.R. § 3.385 (2008).  Moreover, as 
just noted, emphasis must be placed on the fact that the 
examiner did not identify the Veteran as having hearing loss, 
and that there is no evidence that the Veteran complained of 
hearing loss or tinnitus at discharge.

Despite the appellant's claim that his military occupational 
specialty (MOS) was a flight line inspector, the appellant's 
Department of Defense (DD) Form 214 indicated that his MOS 
was a surveyor.  There is no indication in the record that 
the appellant was exposed to acoustic trauma during his time 
service.  As such, VA does not concede that he was exposed to 
noise in service.  Additionally, the Board notes that the 
appellant did not complain of hearing loss within one year of 
discharge from active duty service, thus hearing loss may not 
be presumed.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).  As such, element (2) of 
Hickson [in-service incurrence] has not been satisfied.

Indeed, even if it was conceded that the Veteran had noise 
exposure in service or that his ear infections represented an 
injury to his ears, the Veteran's claims for service 
connection would fail for want of meeting element (3) of the 
Hickson analysis.  Regarding element (3) of Hickson [medical 
nexus], the only evidence of record in support of the 
appellant's claims consists of his own lay statements.  The 
Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  The Veteran is clearly competent 
to provide a history of symptoms of hearing loss and tinnitus 
in service and subsequent thereto.  However, the Board finds 
that the appellant's lay statements in the present case are 
outweighed by the negative post-service treatment records 
(indicating hearing loss and tinnitus that began many years 
after service) and the negative VA medical opinion cited 
below.  Additionally, the appellant is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The only medical evidence associated with the appellant's 
claims file consists of the July 2006 VA audiological 
examination report.  At the time of the examination, the 
appellant reported that during service he inspected the 
flight line and performed radar calibration.  He stated that 
he was exposed to jet engine noise and reported one incident 
in particular when he was in very close proximity to a jet 
taking off.  His civilian occupations included: work in a 
machine shop; work as a painter; work as a fireman; and work 
in a metal works manufacturing company.  The appellant 
indicated that he did not wear hearing protection in pursuit 
of these occupations.  He stated that he later retired from 
I.U. in risk management after working there for 12 years.  
The appellant stated that he was recreationally exposed to 
noise while wood working, but that he wore hearing protection 
while performing this activity.  See VA audiological 
examination report, July 8, 2006.

Consistent with the service treatment records noted above, 
the appellant reported that he had an ear infection while on 
active duty, which required treatment with penicillin.  He 
further stated that he had not suffered from an ear infection 
for several years and denied history of ear surgery, head 
trauma and family history of hearing loss.  The appellant 
also noted that onset of tinnitus was several years prior to 
the VA examination.  Audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
55
70
LEFT
20
25
35
60
75

The examiner diagnosed the appellant with bilateral 
sensorineural hearing loss and tinnitus.  The examiner opined 
that bilateral hearing loss and tinnitus were less likely 
than not (less than 50/50 probability) caused by or a result 
of acoustic trauma during military service.  The examiner 
concluded that although the appellant was treated for otitis 
media and otitis externa during service, his separation 
examination indicated normal hearing in both ears at all test 
frequencies.  Therefore, the otitis media, otitis externa and 
acoustic trauma were not contributing factors to his current 
hearing loss and tinnitus.  Id. 

Additionally, the Board notes that a prolonged period without 
medical complaint (as here) can be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003).  In the present case, there is no evidence of any 
complaints or treatment for bilateral hearing loss or 
tinnitus from the appellant's discharge in 1954 until his VA 
examination in 2006, which the Board finds weighs against the 
appellant's claims.

The Board finds the paucity of evidence of hearing loss or 
tinnitus between service discharge and the first evidence of 
the conditions in 2006 along with the negative VA examination 
report to outweigh the Veteran's lay statements.  Thus, while 
the appellant has established that he currently suffers from 
bilateral hearing loss and tinnitus, the evidence of record 
does not support a finding that these conditions are the 
result of his time in service.  The appellant's claims fail 
on element (3) of Hickson.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


